Citation Nr: 0119032	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right below the 
knee amputation secondary to frostbite.

2.  Entitlement to service connection for amputation of the 
left toes secondary to frostbite.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches claimed 
as secondary to a shell fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from December 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1998 and January 1999 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO). 


REMAND

This appeal stems from a September 1998 rating decision that 
denied service connection for service connection for right 
below the knee amputation and for amputation of the left 
toes, both claimed secondary to frostbite; and from a January 
1999 rating decision that found new and material evidence had 
not been submitted to reopen a claim for service connection 
for headaches claimed as secondary to a service connected 
shell fragment wound.

The Board remanded the appeal in February 2001 in order to 
schedule the appellant for a hearing before a traveling 
Member of the Board of Veterans' Appeals.  The appellant 
failed to report for a hearing scheduled in April 2001, but 
the file contains a Report of Contact form wherein the 
appellant's representative indicated on the day of the 
scheduled hearing that there was additional medical evidence 
at the VA Medical Center in Gainesville that would support 
the appellant's current appeal.  The representative requested 
that the evidence be obtained before the appeal was forwarded 
to the Board.  In a letter dated on the same day, the RO 
certified the appeal to the Board.  Additional medical 
evidence from the VA Medical Center is not of record.

The Board cannot proceed to consider any portion of this 
appeal without first obtaining the outstanding VA Medical 
Center evidence identified by the appellant.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Accordingly, this appeal is REMANDED for the following 
action:

The RO should obtain the additional 
medical evidence from the VA Medical 
Center, Gainesville as identified by the 
appellant's representative and then 
readjudicate the claims on appeal with 
consideration of any additional 
information developed in accordance with 
the Remand.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




